DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 11/09/2020. As per the amendment, claim 13 has been amended, and no claims have been added or cancelled. Thus, claims 1-28 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, all of the claimed limitations of claim 1, specifically a first coupling member connected to a pump and a second coupling member connected to a drive, with one of the coupling members comprising a track for receiving a detent disposed on the other coupling member, the detent moveable from a first to a second track position, and where the second coupling members rotates from a first angular position where the detent is in a first track position, to second angular position where the detent is still in the first track position, and continues to rotate in the same rotational direction.
The closest prior art of record is Wada et al. (US Pat. 9,370,408) and Boersma et al. (US Pat. 10,598,163).
Wada discloses a similar flow pump for oral devices, with an inlet, outlet, a drive, a first and second coupling member, one of the coupling members having a track for receiving a detent on the other, and rotational movement between the first and second coupling members 
Boersma discloses a similar flow pump for oral devices, with an inlet, outlet, a drive, an energy storer to store energy from the pump to later be used to urge a burst a fluid from it, first and second coupling members, one of the coupling members having a detent, rotational movement between the two coupling members, and the rotational movement being in one direction. Boersma lacks the other coupling member having a track, nor the detent being able to disengage from the track so that the energy storer is able to use its stored potential energy to actuate the pump.
Neither the above Wada nor Boersma reference lends itself to any obvious modifications to overcome their deficiencies, as it would require substantive restructuring of the devices which would render the device inoperable in its current form. Thus, the claims are deemed allowable over the prior art of record, as the prior art of record either alone or in combination does not disclose all of the claimed structural and functional limitations of the claims. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785